Citation Nr: 0739588	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus 
to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1971 to May 
1986.  
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The issue of entitlement to service connection for diabetes 
mellitus as secondary to exposure to herbicides is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDING OF FACT

The competent evidence of record reveals bilateral hearing 
loss of Level I in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The requirements for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including the need to submit evidence 
of current disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence he has that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, post 
service medical records and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He provided information regarding 
private treatment, and indicated on his claim that he had no 
hearing tests since his discharge from service.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a higher initial evaluation, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, 
private medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2007).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

On the VA audiological evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
30
40
LEFT
20
15
30
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
average puretone threshold is 20 decibels for the right ear 
and 44 decibels for the left ear.

Applying the findings from the June 2003 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level I 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  Where hearing loss is at Level I in one ear and 
Level I in the other, a non-compensable rating is assigned 
under Table VII.  38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the veteran's 
hearing loss warrants an initial compensable rating.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The current VA examination revealed the 
disability as non-compensable for VA purposes.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

There is a further VA duty to assist the veteran in 
developing evidence pertinent to his service connection 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The veteran has claimed service connection for diabetes 
mellitus to include as secondary to exposure to herbicides.  
The veteran's medical records indicate he was diagnosed with 
diabetes mellitus in January 2003. 
 
As noted above, the veteran had active service from September 
1971 to May 1986.  The veteran has alleged that he was 
exposed to Agent Orange during his period of active service.  
He specifically alleges that he was exposed to Agent Orange 
on a trip to Vietnam. The veteran argues that his duties 
required him to make a trip to Vietnam during early 1974.  
The veteran contends that he flew on a KC135 from 
U-Tapao, Thailand to Tan Son Nhut Air Base, Vietnam to pick 
up an air crew which was bringing back a unipile to end their 
R&R.  The veteran contends that he assisted in refueling and 
inspected the aircraft while at Tan Son Nhut Air Base.  The 
veteran estimates this happened in February or March of 1974.  
The veteran was assigned to the 307th Organization 
Maintenance Squadron.  The veteran claims that the aircraft 
commander he flew into Tan Son Nhut Air Base with was Captain 
John Corbin.     
 
The veteran's personnel records, to include his DD Form 214, 
indicate that he had foreign and/or sea service for ten 
months and fourteen days. Such records indicate that the 
veteran served in Thailand and do not show findings 
indicative of service in Vietnam. His military occupational 
specialty was listed as an Aircraft Maintenance Specialist, 
Jet Aircraft Over Two Engines. 
 
An April 2003 response from the National Personnel Records 
Center (NPRC) indicated that they were unable to verify that 
the veteran served in the Republic of Vietnam.  
 
The Board observes that the RO did not make an attempt to 
verify the veteran's claimed flight to Vietnam with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  
JSSRC, and if necessary the National Archives and Records 
Administration (NARA), should be contacted for verification 
of the veteran's flight to Vietnam. 
 
In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Accordingly, the case is REMANDED for the following action: 

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization investigate and attempt to 
verify the veteran's alleged exposure to 
Agent Orange during a flight into Tan Son 
Nhut Air Base with Captain John Corbin, 
while assigned to the 307th Organization 
Maintenance Squadron.  If unsuccessful, 
request that the National Archives and 
Records Administration, or any other 
appropriate service department offices, 
provide verification of the veteran's 
flight to Vietnam.  The results of such 
requests, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results. 
 
3.  Thereafter, review the veteran's claim 
for service connection for diabetes 
mellitus, to include as due to Agent 
Orange exposure.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


